Title: Patrick Gibson to Thomas Jefferson, 26 January 1819
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond
26th Jany 1819
          
          Since writing to you on the 14th of last month, I have not had the pleasure of hearing from you nor has any of your Bedford flour yet been received
          In next month I shall require some notes for renewal, you will therefore be pleased to send me blanks for that purpose
          With much respect & regard
          
            I am Your obt Servt
            Patrick Gibson
          
        